IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43232

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 351
                                                )
       Plaintiff-Respondent,                    )   Filed: January 27, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
WESTON LLOYD BALLARD,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two and one-half years, for fleeing or attempting to
       elude a peace officer, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Weston Lloyd Ballard pled guilty to fleeing or attempting to elude a peace officer, Idaho
Code § 49-1404(2)(a)(b) and/or (c). In exchange for his guilty plea, additional charges were
dismissed. The district court imposed a unified sentence of five years with a minimum period of
confinement of two and one-half years, to run consecutive to a sentence in a separate case.
Ballard appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ballard’s judgment of conviction and sentence are affirmed.




                                                   2